Citation Nr: 1222392	
Decision Date: 06/27/12    Archive Date: 07/10/12

DOCKET NO.  10-18 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for depression, to include as secondary to service-connected disabilities.

2.  Entitlement to service connection for a sleeping disorder, to include as secondary to service-connected disabilities. 

3.  Entitlement to service connection for asbestosis/lung condition.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to April 1971. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an September 2009 rating decision, which denied service connection for depression and a sleeping disorder; and a June 2011 rating decision, which denied service connection for asbestosis/lung condition.

The Board notes that the March 2010 statement of the case (SOC) also included the issue of entitlement to service connection for burns to bilateral eyes with cataracts.  However, as the Veteran specifically indicated on his April 2010 VA Form 9 Appeal that he only wished to appeal the denial of his claims for service connection for depression and a sleeping disorder, this issue is not currently on appeal before the Board. 

The Veteran withdrew his claim for service connection for heart disease secondary to service-connected hypertension and his claim for an increased rating for service-connected hypertension in October 2010.

In October 2011, a videoconference hearing was held before the undersigned Veterans Law Judge at Muskogee, Oklahoma, RO.  A transcript of the hearing is of record.

The Board notes that additional evidence was associated with the claims file after the SOC was issued.  The Veteran waived initial review of some of this evidence by the agency of original jurisdiction (AOJ) in accord with 38 C.F.R. § 20.1304.  With regard to the evidence that was associated with the claims file without a waiver of initial review by the AOJ, as these issues are being remanded for further development, the Board finds no prejudice to the Veteran in proceeding to evaluate these claims as done below. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Having reviewed the claims file, the Board finds that additional development is necessary prior to the adjudication of these claims.

The Veteran has asserted that he has depression and a sleeping disorder as secondary to his service-connected disabilities, to specifically include his service-connected tinnitus.  He has also indicated that his lack of sleep keeps him depressed.  At the October 2011 hearing, the Veteran asserted that he first began having sleeping trouble when he was stationed in Germany in the 1960's. 

A review of the available service treatment records reveals no treatment, complaints, or diagnoses of a sleeping disorder or depression.  The Veteran's December 1970 Report of Medical History upon separation from service reflects that the Veteran indicated that he had nervous trouble of some sort. 

With regard to a current disability, the Board notes that the Veteran denied any depression symptoms and reported that he sleeps well in a March 2008 VA treatment record.  In a March 2009 VA treatment record, the Veteran reported having some depression due to the stressor of the economy and arguing with his wife.  He was diagnosed with depressive disorder, not otherwise specified.  In a January 2010 VA treatment record, the Veteran reported that he "messed up earlier" and indicated that he wants it on his record that he has been depressed ever since he had an Article 15 and feels that his depression and drinking started in service.  He indicated that he felt he should have mentioned this as more of a stressor instead of his relationship with his wife.   

The claims file contains an October 2011 letter from a private D.O. at Kroeker Family Care who indicated that the Veteran is now having marked difficulty sleeping because of ringing in his ears and his inability to sleep is making him depressed and irritable. 

A November 2011 private treatment record from The Sleep Clinic noted the Veteran as having obstructive sleep apnea syndrome, severe, with severe O2 desaturations; successful CPAP titration; periodic limb movement disorder; history suggestive of restless legs syndrome; hypoxemia; overweight; snoring; and physiological hypersomnia, unspecified. 

The Board acknowledges the October 2011 private opinion linking his difficulty sleeping to his tinnitus and his depression to his difficulty sleeping.  However, there is no indication that this D.O. reviewed all relevant evidence of record, to include the Veteran's VA treatment records in which he reported depression due to his relationship with his wife and the economy, or the recent November 2011 sleep study.  As such, the Board finds that the Veteran should be provided VA examinations for the proper assessment of his claims.  38 U.S.C.A. § 5103A (West 2002).  Thus, these issues must be remanded in order to schedule the Veteran for VA examinations to determine whether he has depression or a sleep disorder that was caused or aggravated by his active duty service, his service-connected tinnitus, or any other service-connected disabilities.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination).  

Additionally, the Board notes that VA has an obligation under Veterans Claims Assistance Act of 2000 (VCAA) to assist claimants in obtaining evidence, to include relevant records from VA or private medical care providers.  38 C.F.R. § 3.159 (2011).  As such, the RO should take this opportunity to obtain any recent VA treatment records relating to the Veteran's claims that have not yet been associated with the claims file.  Moreover, the Veteran has indicated throughout the course of his appeal that he has received private treatment.  The RO should attempt to obtain any relevant private treatment records that are available. 
Further, the Board notes that the Veteran had multiple periods of active duty service.  DD-214 Forms reflect that he had service from December 21, 1965, to December 27, 1965; from December 28, 1965, to April 19, 1968; and from April 20, 1968, to April 27, 1971.  As the service treatment records in the claims file appear to be from the Veteran's April 1968 to April 1971 period of active duty service only, the Board finds that an attempt should be made to obtain all available service treatment records.  

With respect to the Veteran's claim for service connection for asbestosis/lung condition, the RO denied this claim in a June 2011 rating decision.  The Veteran's Virtual VA paperless claims file contains a November 2011 Report of General Information noting that the Veteran has indicated that he wished to reopen his claim for service connection for asbestosis/lung condition.  As the Veteran's application to reopen his claim for service connection for asbestosis/lung condition was received within 1 year of the June 2011 rating decision, the Board will construe this as a notice of disagreement (NOD) as opposed to an application to reopen a previously denied claim. 

As a SOC was not issued with respect to this claim, the issue of entitlement to service connection for asbestosis/lung condition must now be remanded to allow the RO to provide the Veteran with an appropriate SOC on this issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  The issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

Accordingly, the case is REMANDED for the following action:

1. Obtain all available service treatment records from December 1965 to April 1971.

2. Provide the Veteran with a SOC as to the issue of entitlement to service connection for asbestosis/lung condition.  The Veteran and his representative should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of the issue to the Board.  If a timely substantive appeal is not filed, the claim should not be certified to the Board.

3. Obtain any and all relevant VA treatment records that have not yet been associated with the claims file.

4. Send to the Veteran a letter requesting that he provide sufficient information, and if necessary, authorization to enable the RO to obtain any additional pertinent evidence not currently of record, to specifically include any relevant private treatment records relating to his claimed depression and sleeping disorder that have not yet been associated with the claims file.  Associate any records received, including negative responses, with the claims file.

5. After all relevant records have been associated with the claims file, schedule the Veteran for an appropriate VA examination for his claimed depression.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of his symptoms and onset relating to his claimed depression.  After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should render an opinion as to whether it is at least as likely as not that the Veteran has a current diagnosis of depression or any other acquired psychiatric disability that was caused or aggravated by his active duty service, his service-connected tinnitus, or any other service-connected disabilities.  If the examiner is unable to make any determination, she or he should so state and indicate the reasons. 

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinions provided.

6. After all relevant records have been associated with the claims file, schedule the Veteran for an appropriate VA examination for his sleep disorder claim.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of his symptoms and onset relating to his claimed sleep disorder.  After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should render an opinion as to whether it is at least as likely as not that the Veteran has a current diagnosis of a sleep disorder that was caused or aggravated by his active duty service, his service-connected tinnitus, or any other service-connected disabilities.  If the examiner is unable to make any determination, she or he should so state and indicate the reasons. 

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinions provided.

7. Then, readjudicate the claims for service connection for depression and a sleeping disorder.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims for service connection for depression and a sleeping disorder should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2011).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


